Per Curiam:

Respondent instituted this action against appellant, South Carolina Highway Department, seeking recovery for water damages allegedly caused by the construction and improvement of Highway 2-2386. The sole question on appeal concerns the lower court’s finding that Richland County Court possessed jurisdiction over the South Carolina Highway Department. We affirm.
The South Carolina Highway Department relies on Harden v. S. C. Highway Department, 266 S. C. 119, 212 S. E. (2d) 851 (1976), to support its assertion that the Richland County Court lacked personal and subject matter jurisdiction over it. Appellant’s reliance on Harden is misplaced. Harden involved an action by a motorist seeking to enjoin the South Carolina Highway Department from conducting administrative hearings pursuant to a motorist’s refusal to take a breathalyzer test. This Court’s finding that Richland County Court lacked jurisdiction in Harden was premised on the fact that the South Carolina Highway Department was performing a statewide function. The instant case is simply a conventional suit for damages and involves no statewide activities. Additionally, all the elements in the case exist and arise in Richland County. Unlike Harden the determination of this cause of action will affect no other government activity of the South Carolina Highway Department. Accordingly, we affirm.